UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7812


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT MOSES WILKERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (5:96-cr-00167-H-1)


Submitted:    December 17, 2009            Decided:    December 31, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Moses Wilkerson, Appellant Pro Se.             Steve R. Matheny,
Rudolf A. Renfer, Jr., Assistant United               States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert    Moses    Wilkerson     appeals     the      district    court’s

order   denying     his    motion   for     reduction       of    sentence     filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                        United States v.

Wilkerson, No. 5:96-cr-00167-H-1 (E.D.N.C. Sept. 10, 2009).                      We

dispense   with     oral     argument     because     the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                        2